                Case 2:19-cv-00699-DSC Document 1 Filed 06/14/19 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CNX GAS COMPANY LLC,                                CIVIL DIVISION


                               Plaintiff,           No. 2:19-CV-699


vs.


LLOYDS OF LONDON, CHINA                              JURY TRIAL DEMANDED.
REINSURANCE GROUP, THE
HANOVER INSURANCE GROUP, INC.,
NAMECO (NO. 808) LIMITED, HCC
INTERMEDIATE HOLDINGS, INC.,
HISCOX DEDICATED CORPORATE
MEMBER LTD.


                                Defendants.

                                    NOTICE OF REMOVAL

          Defendants Nameco (No. 808) Limited and Hiscox Dedicated Corporate Member Ltd.,

severally subscribing underwriters to operator's extra expense insurance certificate

USOEE1510523, file this notice ofremoval under 28 U.S.C. §§ 1332(a)(2), 1441 and 1446.

A.        The Parties

          1.       Plaintiff is CNX Gas Company LLC. Removing defendants are Nameco (No.

808) Limited and Hiscox Dedicated Corporate Member Ltd.

          2.       On May 15, 2019, CNX sued Nameco (No. 808) Limited ("Nameco") and Hiscox

Dedicated Corporate Member Ltd. ("Hiscox") for insurance coverage under operator's extra

expense insurance certificate USOEE1510523 (the "Policy") in the Court ofCommon Pleas of

Allegheny County, Pennsylvania. The dispute involves coverage under the Policy for the alleged

loss ofcontrol ofCNX's Switz 28F gas well during fracturing operations.


{R0919647.J }
Case 2:19-cv-00699-DSC Document 1 Filed 06/14/19 Page 2 of 7
Case 2:19-cv-00699-DSC Document 1 Filed 06/14/19 Page 3 of 7
Case 2:19-cv-00699-DSC Document 1 Filed 06/14/19 Page 4 of 7
Case 2:19-cv-00699-DSC Document 1 Filed 06/14/19 Page 5 of 7
Case 2:19-cv-00699-DSC Document 1 Filed 06/14/19 Page 6 of 7
Case 2:19-cv-00699-DSC Document 1 Filed 06/14/19 Page 7 of 7
